 In the Matter Of PACIFICGAMBLE-ROBINSON COMPANYandINTER-NATIONALBROTIIERII00DOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OFAMERICA, LOCAL UNION No. 328, A. F. OF L.Case No. 18-CA-85.-Decided February 3,1950DECISIONANDORDEROn September 9, 1949, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, in which hefound that the Respondent had not engaged in the unfair labor prac-tices alleged in the complaint, and recommended that the complaintbe dismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-tions to the Intermediate Report and a supporting brief.The Re-spondent filed a brief in support of the Intermediate Report.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds. that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistentherewith.21.We agree with the Trial Examiner that up to about August 30,1948, the Respondent did not refuse to bargain collectively with theUnion as the representative of its employees in an appropriate unit.However, the record shows, and unlike the Trial Examiner we find,that the Respondent thereafter refused to bargain collectively, in vio-lation of Section 8 (a) (1) and (5) of the Act.3IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-member panel [Chairman Herzog and Members Houston and Reynolods].2We do not agree with the Trial Examiner's findings with respect to the proviso inSection 10 (b). except insofar as they are consistent with our decision inCathey LumberCompany.80 NLRB 157.3 The evidence as to working foremen shows, and the Trial Examiner found, that thereisonly one, Webber, who is a supervisor.We shall exclude working foremen from theunit found appropriate by theTrial Examiner.88 NLRB No. 100.482 PACIFIC GAMBLE-ROBINSON COMPANY483In 1947 the Union, representing a majority of the employees inthe appropriate unit, executed a contract with the Respondent whichexpired on May 31, 1948. This contract provided in part for the fol-lowing rates of pay : 77 cents an hour for the first 6 months of em-ployment, 821/2 cents an hour for the next 6 months of employment,and 88 cents an hour thereafter.The contract did not provide thatthe Respondent could increase these rates on an individual basis with-out further consultation with the Union; in fact, the evidence shows:that it was the Respondent's general practice to adhere to these rates.In the spring of 1948, before the expiration of the contract, the Unionnotified the Respondent of its desire to negotiate a new agreement.As a result, bargaining conferences were held at various times betweenMay 12 and August 18, 1948. On August 3, the Respondent offered,,among other things, to "increase the hourly wage rates [sic] 10 centsper hour," as it concedes in its brief to the Board.'This offer wouldhave boosted the starting rate to 87 cents an hour, and would also,have raised the other rates.Thereafter, following an impasse, theUnion called a strike on August 27 to enforce its demands.All 13,employees in the appropriate unit participated in the strike.On August 30, 1948, if not before, the Respondent, in order to breakthe strike, began offering replacements a starting rate of 98 cents anhour, 11 cents more than the starting rate of 87 cents an hour .pre-viously offered to the Union.5Within 2 or 3 days, the Respondenthad recruited a sufficient crew of replacements and was able to resume,normal operations.On September 8, the Respondent again met with the Union for analleged bargaining conference.At that time the Respondent was stillhiring replacements at 98 cents an hour.However, the Respondentrepeated to the Union its August 3 offer, which, as we have found,would have raised the starting rate only to 87 cents an hour.6On October 8, the Respondent filed a petition with the Board, re-questing an election to determine whether the Union still representeda majority of the employees in the appropriate unit.On October 12,at a State mediation conference called to settle the strike, the Respond-ent advised the Union that it would bargain only if the Union showeda current majority in a Board election. The Union then initiated this.proceeding by filing a charge.4 The Trial Examiner incorrectly found that the Respondent also proposed the abandon-ment ofallseniority provisions.The record shows, and we find, that such proposal waslimited to the "seniority" article in the contract, which provided that seniority shouldgovern layoffs and rehirings.5The Trial Examiner incorrectly found that the Respondent's wage offer to new em-ployees was "equal" to the offer it had made to the Union. This finding is hereby reversed.OFour of the striking employees returned to .work thereafter and were paid 9S cents anhour.One of these, Carl Smart, had been paid 77 cents just before the strike, so that hereceived a wage increase of 21 cents an hour.882191-51-32 484DECISIONS OF NATIONALLABOR RELATIONS BOARDThe foregoing evidence convinces us that the Respondent refusedto bargain collectively in good faith in several respects :(a)On and after August 30, if not before, by bypassing the Unionand individually offering old and new employees a higher wage rate,than it had offered the Union, as the exclusive statutory representa-tive ; and on September 8 by again offering the Union a rate lower thanitwasactually offering to individuals.'Nor is it a defense that the.Respondent's employees were then on strike.On August 30, the strikewas still'Current, amajority of the strikers had not been replaced,.and the Union retained its status.With respect to wages and otherterms and conditions of employment, the Respondent thus remained"legally obligated to continue to bargain with the Union." 8Moreover,:i.loss of majority thereafter, following the unfair labor practices, is-no defense to a refusal to bargain; 9(b)On October 12, by questioning the Union's majority, withdraw-ing recognition, and refusing to recognize the Union unless and untilitsmajority was reestablished in a Board election.The Respondent argues that it should always be privileged to hireat the highest contract rate, or indeed at any wage whatsoever, underthe circumstances of an economic strike.The Trial Examiner in effectagreed with this view, when he found that no rule of law forbade theRespondent to pay. the higher wage scale here offered to replacements.lVe.have.carefully. considered these arguments and find. that they lackmerit.We agree that the Respondent is privileged to replace eco-nomic strikers in order to continue its business operations.10But, as-the Supreme Court pointed out, this privilege must be exercised in such.afashion that the employer is "guilty of no act denounced by thestatute." 11Here, as wehave found, the Respondent bypassed the;statutory representative of its employees and unilaterallyoffered ahigher wage scale on.an individual basis.2.The Trial Examiner found that the strike was not caused orprolonged by any unfair labor practices of the Respondent and that.theRespondent consequently did not violate Section 8 (a) (1) and(3) of the Act by refusing to reinstate the strikers upon their appli-7 SeeN.L. R. B. v.Crompton-Highland Mills,Inc.,337 U. S. 217.8 SeeN.L. R. B. v.Reed & Prince Manufacturing Company,118 F. 2d 874,885 (C. A. 1),cert.den. 313 U. S. 595. Even if a strike were considered to be an emergency, as theRespondent contends,the obligation to bargain covers "the exceptional as well as theroutine .as the Supreme Court pointed out inOrder of Railroad Telegraphers v.Railway Express Agency Inc.,321 U. S. 342,346, 347.See alsoN. L. R. B.v.J.H.Allison & Company,165 F.2d 766(C.A. 6), cert. den.335 U. S. 14, rehearing den. 335U. S. 905.8 SeeMedo Photo Supply Corp.v.N. L. R. B.,321 U. S. 678;Franks Brothers Co. vN. L. R. B.,321 U. S. 702;N. L. R. B. v. BradfordDyeingAssociation.310 U. S. 218.xo See N. L.R. B. v. Mackay Radio and Telegraph Company,304 U. S. 333, 345, 346.Ibid.,p. 345.See also footnote 8,supra. PACIFIC GAMBLE-ROBINSON COMPANY485cation.We agree only with the finding that the strike was notoriginallycaused byany unfair labor practice of the Respondent.The record shows that shortly after the strike began, however, theRespondent recruited a complement of replacements by unlawfullyoffering them a higher wage than it had offered the Union, and re-sumed normal operations. By letter of February 28, 1949, the Unionunconditionally requested group reinstatement of the complainants 12On March 8, the Respondent rejected this request by advising theUnion that it would consider reemploying the strikers Only if avacancy should occur in the future 13We have found that it was an unfair labor practice for the Re-spondent to offer individuals a higher starting rate than it had offeredthe Union.As we held inCathey Lumber Company, supra,similarillegal actions, which ultimately enabled the employer to break aneconomic strike and resume operations, "beyond peradventure of adoubt . .. were instrumental in prolonging the strike."As we fur-ther held in that case, the strike, "which was economic in its inception,became an unfair labor practice strike" when the employer embarkedon his illegal course of conduct, and the strikers were thereafter en-titled upon appropriate application to displace their replacements.We adopt that holding in this case, particularly because the Respond-ent's illegal conduct here bypassed the statutory representative on thecrucial question of wages.We find that the Respondent violated Sec-tion 8 (a) (1) and (3) by rejecting the reinstatement application ofthe complainants.-3. In view of the above, we, like the Trial Examiner, deem it un-necessary to resolve the conflict of testimony between the Respondent'slabor relations official, Schoenecker, and the strikers as to allegedinterference on August 30.Unlike the Trial Examiner, however, wedo not make any hypothetical findings on, the assumption that thestrikers' testimony is credible.Accordingly, we do not adopt the TrialExaminer's findings that the remarks attributed to Schoenecker wereisolated and did'not contain any threat of reprisal or force or promiseof benefit. ' Although there is uncontroverted evidence that Schoe-necker told striking employees that the doors were open and they could"The Union inadvertently omitted the name of one of the complainants,GeraldWilson, and added his name in a further letter of March 14." Such a vacancy occurred on March 25.The Respondent thereupon offered the vacancyto the striker with the greatest seniority, but with the stipulation that the striker was to beconsidered as a new employee, and, in effect, to lose his seniority.When the strikerrefused, the Respondent repeated the offer in turn to each of the remaining strikers,but received similar refusals.14Because we agree with the Trial Examiner that Webber is a supervisor, to whomCongress has denied the protection of the amended Act, we find that the Respondentdid not engage in any unfair labor practice with respect to him. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome back without discrimination, we believe and find that, under theparticular circumstances herein, the statements were not the type ofsolicitation which violate the Act. 15The Effect of the Unfair Labor Practices Upon CommerceThe activities of the Respondent set forth above, occurring inconnection with the operation of the Respondent described in SectionI of the Intermediate Report, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.The RemedyHaving found that the Respondent engaged in unfair labor prac-tices, we shall order that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.We have found that the Respondent illegally refused to bargainand to reinstate the complainants.We are of the opinion, upon theentire record in this case, that the commission in the future of otherunfair labor practices may be anticipated from the Respondent's con-duct in the past.We shall therefore order that the Respondent ceaseand desist from in any manner infringing upon the rights guaranteedto its employees in Section 7 of the Act 16The record indicates that the Respondent's complement of employ-ees, is seasonal at this plant, fluctuating from about 9 to 13, some ofwhom at the time of the hearing were former strikers.We shalldirect the Respondent to reinstate the complainants to their formeror substantially equivalent positions," without prejudice to theirseniority or other rights and privileges, if necessary dismissing allreplacements hired on or after August 30, 1948, and not employeesof the Respondent on that date. If, despite such reduction in force,there are not sufficient positions available, all existing positions shallbe distributed among the complainants and the former strikers em-ployed in the unit, without discrimination against any of them be-cause of his union affiliation or activities, following a system of sen-iority, or such other nondiscriminatory practice as may have hereto-fore been applied in the Respondent's business.Any complainant orformer striker remaining after such distribution, for whom no employ-"Cf.Cincinnati Steel Castings Company,86 NLRB 592 ;Sam'l Bingham's Sari Mfg.Company,80 NLRB 1612.16Daniel Hamm Drayage Company, Inc.,84 NLRB 458 ;Morristown Knitting Mills, In-corporated.,86 NLRB 342.17 SeeThe Chase National Bank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 827, 829. PACIFIC GAMBLE-ROBINSON COMPANY487went is immediately available, shall be placed upon a preferential listand offered reemployment as work becomes available and before otherpersons are hired for such work, in the order determined among themby such system or practice.We shall further order the Respondent to make whole the com-plainants for any loss of wages they may have suffered as a result ofthe discrimination, by payment to each of them of a sum of moneyequal to the amount which he would normally have earned as wagesfrom the date of the Respondent's discrimination against him to thedate of the Respondent's compliance with the reinstatement provi-sions hereof, less his net earninge during this period.18However,,computation of back pay shall exclude the period between the dateof the Intermediate Report and the date of our Decision and Order.'°We expressly reserve the right to modify the back-pay and reinstate-ment provisions, if made necessary by a change of conditions since thehearing or in the future, and to make such supplements thereto as mayhereafter become necessary in order to define or clarify their applica-tion to a specific set of circumstances not now apparent.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS or LAW1.All employees of the Respondent at its Sault Ste. Marie, plant,including truck drivers, receiving and shipping clerk, and warehouse-Inen, but excluding office and clerical employees, working foremen,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.2.InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local Union No. 328, A. F. of L.,was at all material times and now is the exclusive representative of allthe employees in the aforesaid unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.3.By refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local Union No. 328, A. F. of L., as the exclusive representativeof the employees in the aforesaid unit, the Respondent has engagedin, and is engaging in, unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.4.By discriminating in regard to the hire and tenure of employ-ment of Lawrence Tubman, Charles Halonen, George Chapman, Nor-11Crossett Lumber Company,8 NLRB 440.11Hamilton-Scheud Walsh ShoeCo., FO NLRB 1496. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDbert Roy, Jr., Ernest Gregg, Charles Strobridge, Garfield Gibbons,Ivan Avery, and Gerald Wilson, thereby discouraging membership inInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No. 328, A. F. of L., the Re-spondent has engaged in, and is engaging in, unfair labor practices-within the meaning of Section 8 (a) (3) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, theRespondent has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Pacific Gamble-RobinsonCompany, Sault Ste. Marie, Michigan, and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local Union No. 328, A. F. of L., as the exclusive representativeof its employees at its Sault Ste. Marie, plant, including truck drivers,,receiving and shipping clerk, and warehousemen, but excluding officeand clerical employees, working foremen, and supervisors as definedin the Act;(b)Unilaterally offering or granting higher rates of pay or otherimproved terms or conditions of employment, without first bargaining:in respect thereto with International Brotherhood of Teamsters,.Chauffeurs, Warehousemen and Helpers of America, Local Union No.328, A. F. of L., as such representative;(c)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, LocalUnion No. 328, A. F. of L., or in any other labor organization of itsemployees, by in any manner discriminating in regard to their hire,tenure of employment, or other terms and conditions of their employ-ment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,Local Union No. 328, A. F. of L., or any other labor organization to PACIFIC G4MBLE-ROBINSON COMPANY4891bargain collectively through representatives of their own choosing,.and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any and.all such activities except to the extent that such right may be affected.by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local Union No. 328, A. F. of L., as the exclusive representativeof its aforesaid employees and, if an understanding is reached, embodysuch understanding in a signed agreement;(b)Offer to Lawrence Tubman, Charles Halonen, George Chap-man, Norbert Roy, Jr., Ernest Gregg, Charles Strobridge, GarfieldGibbons, Ivan Avery, and Gerald Wilson, immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, asprovided in The Remedy section above;(c)Make whole Lawrence Tubman, Charles Halonen, GeorgeChapman, Norbert Roy, Jr., Ernest Gregg, Charles Strobridge, Gar-field Gibbons, Ivan Avery, and Gerald Wilson, for any loss of paythey may have suffered by reason of the discrimination against them,by payment to each of them of a sum of money equal to the amount.which he would normally have earned as wages during the period fromthe date of the Respondent's discrimination against him to the date ofthe Intermediate Report herein, and during the period from the dateof this Decision and Order to the date of the Respondent's compliancewith the reinstatement provisions herein, less his net earnings duringsaid periods, as provided in The Remedy section above;(d)Post at its plant at Sault Ste. Marie, Michigan, copies of thenotice attached hereto, marked Appendix A.20Copies of said notice,to be furnished by the Regional Director for the Eighteenth Region,shall, after being signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material; ."In the event this Order is enforcedby decree of a UnitedStatesCourt of Appeals,there shall be inserted in the notice,before thewords"A DECISION AND ORDER," thewords "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that in all other respects the complaint be,and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL BARGAIN collectively, upon request, with INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFERS, WAREHOUSEMENAND HELPERS or AMERICA, LOCAL UNION No. 328, A. F. of L., asthe exclusive bargaining representative of all employees in thebargaining unit described herein, and if an understanding isreached, embody such understanding in a signed agreement.Thebargaining unit is:All employees at our Sault Ste. Marie plant, inc'_adingtruck drivers, receiving and shipping clerk, and warehouse-men, but excluding office and clerical employees, workingforemen, and supervisors as defined in the Act.WE WILL oFrER to the following named individuals immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination, as,set forthin the Decision and Order :Lawrence TubmanCharles StrobridgeCharles HalonenGarfield GibbonsGeorge ChapmanIvan AveryNorbert Roy, Jr.Gerald WilsonErnest GreggWE WILL NOT unilaterally offer or grant higher rates of payor other improved terms or conditions of employment withoutfirst bargaining in respect thereto with INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN, AND HELPERSOF AMERICA, LOCAL UNION No. 328, A. F. of L., as such repre-sentative.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right.to self-organiza- PACIFIC GAMBLE-ROBINSON COMPANY491:.tion, to form labor organizations, to join or assist INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL UNION No. 328, A. F. of L., or any-other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted.activities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all 'such activities,.except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition,of employment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain members of theabove-named union, or any other labor organization.We will not.discriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in, or activity on behalf of, any labor organization.PACIFIC GAMBLE-ROBINSON COMPANY,Employer.By -----------------------------------------(Representative)(Title)Dated ----------------This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other materialINTERMEDIATE REPORTMr. Clarence A. Meter,for the General Counsel.Messrs. Perry R. Moore and Robert W. Dygert,ofMinneapolis,Minn., andDixon D. Moorhead,of Sault Ste, Marie, Mich., for Resppndent.Mr. Arnold Alsten,of Escanaba, Mich., for the Union.STATEMENT Or THE CASEUpon an amended charge filed on March 29, 1949,1 by International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, LocalUnion No. 328, A. F. of L., herein called the Union, the General Counsel of the'National Labor Relations Board, herein called respectively the General Counsel'and the Board, by the Regional Director for the Eighteenth Region (Minne-apolis,Minnesota), issued a complaint dated May 12, 1949, against PacificGamble-Robinson Company, herein called Respondent, alleging that it had en-gaged in, and was engaging in, unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1), (3), and (5), and Section 2 (6) and (7)of the National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.Copies of the complaint, accompanied by a notice of hearing, were dulyserved upon Respondent and the Union.With respect to the alleged unfair labor practices the complaint alleged insubstance that Respondent: (1) On and after May 12, 1948, failed and refused1 The original charge was filed on November 3, 1948.a This term includes particularlycounsel appearingat the hearingon behalf of theGeneralCounsel. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain collectively with the Union as the exclusive representative of itsemployees in an appropriate unit; (2) on and after March 8, 1949, followinga strike alleged to have been caused and prolonged by Respondent's unfairlabor practices, failed and refused to reinstate in their jobs Lawrence Tubman,Charles Halonen, George Chapman, Norbert Roy, Ernest Gregg, Charles Stro-bridge, Garfield Gibbons, Burtis Webber, Ivan Avery, and Gerald Wilson, fol-lowing their unconditional application for reinstatement, because of their unionmembership and activity, including their going on" strike; and (3) during thestrike urged and induced its employees to abandon the Union, promising thembenefits if they did so.On May 27, 1949, Respondent filed an answer admitting certain allegationsof the complaint with respect to the nature of its business, but denying that ithad engaged in any unfair labor practices.Pursuant to notice, a hearing was held from June 6 to 10, 1949, at Sault Ste.Marie,Michigan, before Horace A. Ruckel, the undersigned Trial Examiner,duly appointed by the Chief Trial Examiner. The General Counsel, Respondent,and the Union, were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the conclusion of the hearing the Trial Examiner granted a motion bythe General Counsel to conform the pleadings to the proof in formal matters,but reserved ruling on a motion by Respondent to dismiss the complaint. Thismotion is disposed of by the recommendations hereinafter made.The partieswaived oral argument but were granted until June 25 to file briefs with theTrial Examiner.Subsequently, this time was extended by the Chief TrialExaminer to August 8. On August 6, the General Counsel and Respondentfiledbriefs.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with its principal office and place ofbusiness at Seattle, Washington. It operates more than 100 plants. at variousplaces within the United States, one of which is located at Sault Ste. Marie,Michigan, the only one involved in this proceeding. At this plant Respondent isengaged in the wholesale distribution of fruit, vegetables, groceries, and otherproduce.During the calendar year 1948 Respondent purchased products in excess of_$500,000 in value for distribution through the plant, of which more than 85percent represented purchases and shipments to the plant from points outsidethe State of Michigan.During the same year Respondent made sales from theplant in excess of $500,000, substantially all to customers within the State ofMichigan.No contention is made by Respondent that it is not engaged in interstatecommerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen, andHelpers of America, Local Union No. 328, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membership employees ofRespondent. PACIFIC GAMBLE-ROBINSONCOMPANY493III.THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged refusal to bargain1.The appropriate unitThe complaint alleges that all employees of Respondent at its Sault Sce. Marieplant, including truck drivers, receiving and shipping clerk, warehousemen, andworking foremen, but excluding office, clerical, and supervisory employees, con-stitute a unit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.Respondent does not dispute the appropriateness of this unit except as to fore-men or working foremen in the warehouse. The record discloses that there isonly one of these-Burtis Webber.-Webber, the evidence shows, had been fore-man of the warehouse since 1940, with about 12 employees under his direction,including warehousemen and truck drivers.He spent, according to his own testi-mony, about three-quarters of his time in shipping, receiving, and waiting oncustomers, and the other quarter in directing the activities of other employees.his immediate superior, Plant Manager Robert Gilray.Webber was paid 51/^cents an hour more than the other employees, and although he had no authorityto hire or discharge he occasionally effectively made recommendations as todischarge, and he possessed authority to transfer men from one job to another.The record is clear that Webber was commonly regarded both by Respondentand the other employees as a supervisor, and the undersigned finds that he was.He should not be included in a unit with nonsupervisory employees.`The undersigned finds that all employees of Respondent at its Sault Ste.Marie plant, including truck drivers, receiving and shipping clerk, warehousemen,and working foremen, and excluding office, clerical, and supervisory employees,-among them Webber, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.2.Representation by the Union of a majority within the appropriate unitOrganization of Respondent's employees into the Union began in the spring,of 1946.A majority of those in the appropriate unit joined the Union, whichthen entered upon negotiations for a contract.The record is not clear as to:how the Union's majority was originally determined.Respondent, however,does not question the Union's majority status at the time of the strike, hereinafter-described, and the undersigned finds that on or before May 12, 1948, and at allmaterial times thereafter, the Union was the exclusive bargaining representativeof all employees in said unit for the purposes of collective bargaining with respectto rates of pay, wages, hours, and other conditions of employment.3.The allegedrefusal to bargain(a)Negotiations prior to the strikeA contractbetween Respondent and the Union was signed and became effectiveoonMarch29, 1947, to run untilMay 31, 1948,with an automatic renewal clause'Originally Respondent contended that Garfield Gibbons was a supervisor. In its brief-Respondent states that it no longer insists on this contention.4The finding that Webber was a supervisor does not affect the majority status of theUnion, and bears only upon the matter of Ills subsequent discharge and his remedy underthe Act. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a provision for terminating the contract on 60 days' notice.On March 31,1948, the Union, by Arnold Alsten, its business representative, served Respondentwith a notice reopening the contract, and requesting a meeting for the purpose ofnegotiating new terns and conditions.On April 19 Respondent, by S. M. Corbell, its secretary, wrote the Unionexpressing a willingness to meet with its representatives, and after some furthercorrespondence the first meeting of the parties took place on May 12, at SaultSte.Marie.At the outset, 35 separate matters were listed for discussion con-sisting of 22 articles of the old contract, 7 changes proposed by the Union,and 6 entirely new provisions. Included in the Union's demands were those fora wage-increase from the existing rate of 88 cents an hour to $1.25 an hour, a 45-hour week in place of the 40-hour week provided for in the existing contract, aunion shop with checkoff of dues, and a longer vacation period.All the demands of the Union were discussed at three meetings during thedays of May 12 and 13, without any agreement being reached on any provisionsof a new contract. Respondent, however, expressed a willingness to renew theold contract.'When the meetings adjourned on May 13 no date was agreedupon for a renewal of negotiations, although Corbell expressed a willingnessto meet at any time with the Union. Alsten testified that at no time thereafterdid the Union directly request a further meeting from Respondent. Such meet-ings as took place thereafter were arranged for by the State Labor Conciliator, atthe request of either the Union or Respondent, or by a Federal conciliator.'The contract between the Union and Respondent expired on May 31, 1948.On June 4, at the request of the Union, James Greenfield, conciliator for theState Labor Mediation Board (Michigan), wired the parties setting a meetingfor June 15. On the following day, June 5, the Union filed notice of an impendingstrike and requested that, in the event of a deadlock at the June 15 meeting, astrike ballot be taken.Representatives of the parties met with Greenfield in a fourth meeting onJune 15.Alsten, for the Union, submitted the Union's original demands withoutany modification, and Respondent merely reiterated its offer to renew theold contract.A fifth meeting on the following day, June 16, found no changein the position of the parties.As a result, negotiations were again broken off.As Alsten put it while testifying, the Union's representatives "just left thebuilding-we left the conference room, nothing to do but leave town."On July 2 a strike ballot was taken under thf^ auspices of the State MediationBoard.On July 20, Corbell telephoned Greenfield proposing another meetingof the parties, and stated that Respondent inteided at that meeting to make a newproposal in an attempt to effectuate a settlement of the dispue. Corbell in-formed representatives of the Union to the same effect.On July 27 Corbell wired the Mediation Board agreeing to a 30-day extensionof the strike limitation period.'The Union agreed to this extension on the same5Alsten testified on this point merely that Corbell asked, "what was wrong with theold contract I" without offering to renew it.Corbell,Gilray, and C. I. Frost, divisionmanager, who were present at the meetings on May 12 and 13, testified that Respondentmade a definite offer to renew the old contract, and the undersigned acccepts their versionas being in accord with the fact.This conclusion is strengthened by the fact that theUnion waited until March 31, the last day under the reopening clause of the contract, toserve notice on Respondent, and the fact that Respondent had not upto that time servedsuch a notice upon the Union, which would indicate that it was willing to continue theexisting contract in effect.RHowever, on August 18, Alsten telephoned Corbell, as hereinafter related.7Under Michigan Law a strike must occur within 30 days after thetaking of a strikeballot, in this case by August 1.This intervalis not a "coolingoff" period. PACIFIC GAMBLE-ROBINSON COMPANY495,or following day.The new limitation period set by the Mediation Board wasSeptember 2.The sixth meeting between the parties took place on August 3.At its incep-tion, Respondent offered a new contract containing a wage increase of 10 cents.an hour, but proposing abandonment of all seniority provisions in the old con-tract.Both Corbell and Gilray testified that Alsten remained adamant on theUnion's original demands, without making any concession in respect to wagesor in other essential demands.Alsten testified to the same effect when he firsttook the stand.On the following day, however, on cross-examination, he changedhis testimony to state that at this meeting the Union submitted a counter-proposal reducing its demand for a wage increase to 10 cents an hour, with aguarantee of a 451/3-hour week,' seniority to remain intact, and the contract tobe retroactive to June 1, 1948.The undersigned accepts the testimony of Corbell.and Giiray, together with Alsten's original testimony on this point, as being inaccord with the facts, and finds that on this occasion the Union did not make.any reduction in its wage demand in response to Respondent's offer of a 10-centwage increase.At the seventh meeting, on August 4, the position of the partiesdid not further change.On August 18, Alsten telephoned Corbell and made the counterproposal asto wages, coupled with conditions, which Alsten ipistakenly testified he made oilAugust 3.Corbell indicated that the Union's new demands were unacceptableto Respondent, and urged the Union not to strike.According to Alsten, Corbellwent on to state that he would attempt to get in touch with other officials ofRespondent, scattered throughout the county, within the next 2 or 3 weeks todiscuss the Union's latest proposals.On August 23 John Lueke, a commissioner for the Federal Mediation and Con-ciliation Service, wired Corbell suggesting another meeting on August 26.Cor-bell replied that the earliest date on which he could meet would be September7 or 8.No agreement for a meeting on either of those dates was reached withthe Union, which, on August 27, struck Respondent's plant.(b)Negotiations during the strikeThe first meeting of the parties after the beginning of the strike, or the eighthmeeting in all, took place on September 8, upon the initiative of Lueke, whopresided.At this meeting Respondent renewed its offer of a 10 cent wage in-crease without seniority rights, and the Union repeated its revised demands ofAugust 18. No further progress was made toward a settlement of the disputewhen the meeting adjourned.This was the last meeting between the parties atwhich a contract was discussed, although a mediation meeting was arrangedfor by the Mediation Board on October 1.2, at which Respondent appeared spe-cially to question the jurisdiction of that Board.No further contract discussionstook place on this occasion.On November 3, 1948, the Union filed its originalcharge herein.ConclusionsThe General Counsel contends that the course of events above related demon-strates that Respondent had no intention of bargaining in good faith with theUnion, and that its failure and refusal to do so precipitated the strike on August27.With this contention the undersigned disagrees.8The old contract guaranteed a 40-hour week after June 1, 1947, although in practicethe plant worked 45% hours. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union and Respondent had been under contract since March 31, 1947,and so far as the record discloses the relationship between the parties had beenamicable.There is no evidence at all of any hostility of Respondent toward theUnion, prior to the strike,' so that if Respondent's unfair labor practices causedthe strike they can be found only in Respondent's course of conduct during thenegotiations for a contract.The evidence convinces the undersigned, however, that the strike was economicin character.From the first, Respondent expressed its willingness to renewthe old contract with all its terms and conditions intact. It is apparent thatthe principal bone of contention was the Union's demand for a wage increasefor the employees from 88 cents an hour, the prevailing wage, to $1.25, an increaseof 37 cents.The Union did not recede from this demand from May 12, the dateof its first meeting with Respondent, until August 18, and then onlyafter Re-spondent, on August 3, had offered an increase of 10 cents. It is true that Re-spondent's offer was coupled with an abandonment of the seniority provisionsof the old contract, a condition which it is understandable that the Union wasunwilling to accept.The seniority provision of the contract, however, wassubject to collective bargaining as well as wages.The record, in the opinionof the undersigned, does not support the General Counsel's contention that Re-spondent's position with respect to seniority was taken in the hope that theUnion would find it unacceptable, and that a strike might be precipitated.Seniority, as well as all other matters in controversy, continued to be discussed.After May 12, the Union on no occasion requested a meeting directly of Respond-ent's representative, all further meetings coming about either as the result ofRespondent's initiative, or the intervention of third parties.The Union receded from its original demands only 9 days before the strike onAugust 27, and substantially met Respondent's proposal of a 10-cent wage in-crease.This narrowed the issues to a point where it should have been reasonablyapparent to the Union that an agreement with Respondent was still possible,although seniority, length of work week, vacations, and the proposed retroactivityof the contract remained in issue.Nevertheless, the Union made no attempt toresume negotiations with Respondent after August 18, but instead resorted tostrike action.On September 8, following the strike, the Respondent again metwith the Union and renewed its offer of settlement, which the Union rejected,the situation remaining exactly as it had been on August 18.As early as June 5, after only two meetings with Respondent-those on May12 and 13-the Union filed a notice of impending strike. It was Respondent,not the Union, which on July 20 contacted Greenfield, State Labor Conciliator,to propose a meeting at which Respondent made a wage concession.The record as a whole persuades the undersigned that the Union elected todepend upon its economic strength in enforcing its demands upon Respondent.He finds that Respondent did not, at any time, fail or refuse to bargain collec-tivelywith the Union, and that the strike on August 27, was economic incharacter.B. Events occurring during the strike1.Alleged interference, restraint, and coercionAt the inception of the strike the Union threw a picket line around Respond-ent's plant.On August 29 Arnold Schoenecker, Respondent's labor relationsD The only evidence in the record of any statements in opposition to the Union concernscertain remarks addressed by Arnold Schoenecker,Respondent's labor relations representa-tive, to certain employees on the picket line, which are hereinafter considered. PACIFIC GAMBLE-ROBINSON COMPANY497representative, arrived in Sault Ste. Marie.On the following day, upon receiptof word that union pickets were attempting to interfere with a truck at thewarehouse, Schoenecker went down to the loading dock and directed that thetruck be unloaded.Garfield Gibbons, the Union's steward, whom Respondentoriginally contended was a supervisory employee, but whom the undersigned hasfound was not, approached the dock, and Schoenecker asked him what he wasdoing on the picket line inasmuch as he was, in Respondent's view, a supervisoryemployee; and why Webber, previously found to be a supervisor, was alsoactive in the strike.A conversation ensued which attracted the attention ofother pickets, including Gregg, Halonen, Strobridge, and Chapman.The dis-cussion then became general, the strikers accusing Schoenecker, formerly a unionmember, of having "sold out" the Union, and criticizing the managerial abilityof St. John, one of Respondent's officers.During the course of conversation,Schoenecker, according to several witnesses, asked them why they didn't "wiseup" and come back to work, saying that the Union was not doing them any good,and that at one of the Respondent's plants the employees had come back to workduring a strike, without the Union, had later received a wage increase, andwere now "one big happy family."According to this account, some of the strikers questioned the accuracy ofSchoenecker's statement concerning the wages paid at another of Respondent'splants, and Schoenecker offered to pay the expense of a telephone call to ascer-tain the facts.The testimony of Gibbons, who was present throughout the entireconversation, is to the further effect that Schoenecker said that the strikers at.Sault Ste. Marie could come back without discrimination, to which Gregg replied"Yes, but not without the Union," adding that without seniority, provided forin the contract their jobs would not last long. Same discussion seems to havethen taken place concerning the position of the Union and Respondent as toseniority and other demands of the Union.Schoenecker denied, while testifying, that he made any reference in this con-versation to a wage raise at the Iowa plant, or that he offered to pay for atelephone call.The undersigned, for reasons hereinafter set forth, does notfind it necessary to resolve the conflict of evidence thus presented.2.The 6-month limitation appliesRespondent makes two defenses to the allegation of the complaint that Schoe-necker's remarks on August 30 constituted interference, restraint, and coercionin violation of Section 8 (a) (1) of the Act. First, it contends that they arebarred from consideration by the language of the proviso of Section.10 (b) ofthe Act 10 because they were made more than 6 months prior to the filing of theamended charge on March 29, 1949. The amended charge contained an allegationas to Schoenecker's statements ; the original charge, filed on November 3, 1949,within the 6-month period, did not. Second, Respondent contends that Schoe-necker's statements did not constitute a violation of Section 8 (a) (1) becausethey did not include any threat of reprisal or force or promise of benefit.The General Counsel does not argue the first of the above propositions in hisbrief, and the undersigned is hence without the benefit of his views respecting it.Prior -to Taft-Hartley, it was constantly argued, and frequently held, that theonly purpose of a charge was to set the Board's investigating machinery in mo-10 Section10 (b) of the Actreads, in part,as follows:"Provided,That no complaintshall issue based upon any unfair labor practice occurring more than six months prior tothe filing of the charge. . . . -498DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, and that a charge having been once filed it might later be amended or:superseded by another charge amplifying the alleged violation of a particularsection of the Act, or even adding a new section.. There was no time limit-binding upon either the Board in issuing the complaint or upon an aggrievedperson in filing a charge.The legislative history of the Act, as amended, throw little light upon the pur-pose sought to be effectuated by Congress in enacting the present 6-month statute.of limitation.It seems to the undersigned, however, that Congress must havehad something in mind other than merely imposing a time period within whichthe General Counsel's machinery must be set in motion. The principal reasonfor any statute of limitation is that after a certain length of time it becomes dif-ficult for a defendant to prepare a defense to an action; events become cloudedby the passage of time, witnesses become unavailable; etc. If these considera-tions are pertinent here, it is difficult to see how Respondent, or a labor organi-zation in similar circumstances, could be protected by being served within 6months with a charge under Section S (a) (5), alleging a failure to bargain,and nothing else, and after the expiration of that period by another charge, called.an "amended charge," charging him for the first time with interference, restraint,and coercion in violation of another and different section,-that of 8 (a) (1)of the Act. In essence, since the second charge contains entirely new matter,not related to the former, it is a new charge.A recent discussion of the Board inErving Paper Mills "seems to the under-:signed to support the view that the amended charge here is, in fact, a new charge.In that case an original charge and a first amended charge were served upon a-respondent within the 6-month period, and a second amended charge several days..after its expiration.The complaint was issued on the charge as last amended.The Board pointed out, however, that there wasno material differencebetweenthe original charge and either of the amended charges. No new section of the.act which the Respondent was charged with violating, was added.The Board,in its opinion, said:We believe that Section 10 (b), properly construed, requires that the 6-month period be computed from the date of the alleged unfair labor practicesto the date of service on the Respondent of the first charge (or amendedcharge) relating tosuch unfair labor practices. . . .[Emphasis supplied.]In this case the original charge had no relation to the allegations in the amendedcharge.Itwas concerned only with Section 8 (a) (5)-refusal to bargain.The undersigned therefore believes and finds that an unfair labor practice find-ing may not be based upon Schoenecker's statement made on August 30, 1948.3.Schoenecker's statements were not, in fact, violative of the ActAssuming, however, that the above construction of the Act is not the proper.one, the undersigned does not believe that Schoenecker's statements were inviolation of the Act.Nor does he find it necessary to resolve the conflict inevidence here presented as to what Schoenecker said.Accepting the compositetestimony of witnesses called by the General Counsel at its face value, theundersigned does not find that Schoenecker's remarks included any threat ofreprisal or force or promise of benefit.The testimony of Gibbons, as well asthat of Schoenecker, is that the latter stated that the strikers could come back-without discrimination against them because of their union affiliation.His fur-11 82NLRB 47. PACIFIC GAMBLE-ROBINSON COMPANY499ther statement,assumingthat he made it, that at another plant employees hadreceived a wage raise after coming back to work during a strike, the under-signed does not find, in the circumstances, to constitute an implied promise ofbenefit.The statement, at the worst, was not part of any concerted effortto break the strike, but was an isolated one made during a general conversationwhich, in various of its phases, was initiated by the strikers themselves, andduring which the whole question of the management of the plant and the meritsof the dispute between Respondent and the Union were discussed.Assuming further that Schoenecker's remarks should be given the construc-tion contended for by the General Counsel, there is still no evidence in therecord-and it may not be merely assumed-that they prolonged the strikeand converted it into an unfair labor practice strike.4.Respondent's alleged discriminatory refusal to reinstate the strikersWithin a few days after the strike began, the strikers were replaced by newemployees who were hired at wages of 98 cents an hour, 10 cents more than hadpreviously been paid employees, and equal to the August 3 wage offer of Re-spondent, related above.Four of the strikers who voluntarily returned to workon their individual applications prior to March 1, were paid the increased wages."This increase, unilaterally made by Respondent without consultation with theUnion, is urged by the General Counsel to constitute additional evidence of afailure to bargain collectively.The undersigned disagrees.The old contracthad expired.Moreover, a strike situation existed.Respondent was privilegedto attempt to continue in business by hiring replacements for the strikers, andthe undersigned knows of no rule of law which, in such a situation, forbids anemployer to pay a higher wage scale than previously prevailing provided thatthere is no discrimination between strikers and nonstrikers, or other unlawfulmotive.There was none such here 13On February 23 or 24, the Union called a meeting of the strikers at which it wasvoted to instruct Alston to request reinstatement of the strikers as a group.Sucha request was made on February 28. Respondent replied on March 8 statingthat it would "consider without discrimination" the employment of the strikers"if in the future any vacancy should occur." 14The Union renewed its applica-tion by letter, on March 14, including the names of Ivan Avery and Gerald Wilson,omitted from its first application.Respondent made no reply to this letter.On about March 25 the first vacancy occurred in Respondent's plant and Corbellinstructed Gilray to call the strikers in order of their previous seniority.Gilrayaccordingly contacted Gibbons, Gregg, Tubman, Halonen, Roy, Strobridge, Chap-man, Avery, and Wilson, all the employees named in the complaint. Each ofthese men, when offered the job, refused to accept it without first obtaining a"release" from the Union.Those who testified on the point explained that by"release" they meant they were willing to go back to work only on a group basis.Respondent insists, and it is a reasonable conclusion which the undersignedaccepts as his own, that by "release" it was further meant that Alston, the Union'sbusiness representative, must give his approval before any acceptance of Re-spondent's offer.Moreover, the witnesses stated that they objected to takingthe job as new employees "on the same general basis as the men now employed"-11 Carl Sniart,Donald Kelley,Allen Edwards,and Frederick Lounds.L9 See:Shell Oil Co.,Inc.,andHawaiiEmployers'Council,etal.,77 NLRB 206; N. L.R. B. v. Penokee Veneer Company,et al.,168 F.2d 868(C. A. 7).14With the exception of Burtis Webber,herein found to be a supervisor,and two or threeothers who had left Respondent's employment prior to the strike.882191-51-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat is the replacements-and without the seniority guaranteed them under theprevious contract.As a result, none of the strikers to whom Respondent offeredthe job accepted it, and none of them, with the exceptions of Smart, Kelley,Edwards, and Lounds, who applied individually before March 1, were rehired.ConclusionsIt has been found above that the strike which took place on August 27, 1948,was economic in character and was not caused or prolonged by any unfair laborpractices of Respondent. It follows, therefore, as a matter of familiar law,that Respondent was not required to take back the strikers as a group upontheir application, discharging employees hired during the strike if necessary.Moreover, as appears from the facts related above, the application of the strikerswas not unconditional.A "release" had first to be obtained from Alsten, andseniority rights which had existed under the old contract-then expired-would have to be continued. In effect, the strikers refused to go back to workexcept under the terms and conditions of the old contract. It is also familiarlaw that any application for reinstatement under circumstances such as thesemust be unconditional in nature.The undersigned accordingly finds that Respondent, by refusing to reinstatethe strikers as a group, or by increasing the starting rates of new employeeswithout consultation with the Union, did not discriminate in regard to theirhire and tenure of employment or fail to bargain collectively.He will accord-ingly recommend that the complaint be dismissed.CONCLUSIONS OF LAW°1. International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 328, affiliated with the American Federation ofLabor, is a labor organization within the meaning of Section 2 (5) of the Act.2.Respondent, Pacific Gamble-Robinson Company, is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.3.Respondent, Pacific Gamble-Robinson Company, has not engaged in anyunfair labor practices within the meaning of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, the undersigned recommends that the com-,plaint herein be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as lie relies upon, together withthe original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs, the party filing the same shall serve a copy thereof upon eachof the other parties. Statements of exceptions and briefs shall designate byprecise citation the portions of the record relied upon and shall be legibly printedor mimeographed, and if mimeographed shall be double spaced.Proof of service PACIFIC GAMBLE-ROBINSON COMPANY501on the other parties of all papers filed with the Board shall be properly made asrequired by Section 203.85.As further provided in said Section 203.46 should anyparty desire permission to argue orally before the Board, request therefore mustbe made in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes..Dated at Washington, D. C., this 9th day of September 1949.HORACE A. RuCKEL,Trial Examiner-